MEMORANDUM**
Frankie Ozro Randall appeals his conviction, following a guilty plea, and sentence for conspiracy to distribute and to possess with intent to distribute a controlled substance in violation of 21 U.S.C. §§ 841(a)(1) and 846.
Pursuant to Anders v. California, 386 U. S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Randall’s counsel has filed a brief stating that there are no arguable issues for review, and a motion to withdraw as *723counsel of record. Randall has filed a pro se supplemental brief.
In the plea agreement, Randall waived his right to appeal the conviction and sentence. Having independently reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), we are satisfied that the plea agreement, including the waiver of the right to appeal, was entered knowingly and voluntarily. United States v. Aguilar-Muniz, 156 F.3d 974, 976 (9th Cir.1998). We therefore enforce the waiver, grant the motion to withdraw, and dismiss the appeal.
Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.